On Petition eor Rehearing.
Per Curiam.
The petition for rehearing in the case of Heath v. Gloster, 260 Mich. 85, a law action, is denied. Dirr v. Hitchman, 260 Mich. 179, is an equity suit involving the equitable claims of the respective parties. These we cannot consider on appeal in a law action where there has been a notice of forfeiture of an executory land contract, followed, after fair trial, by valid judgment for restitution duly entered both by the circuit court commissioner, and, on appeal, by the circuit court.